Case 9:19-cv-81193-RKA Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:19-cv-81193


 JAMES TRACY,

        Plaintiff,

  v.                                                      JURY TRIAL DEMANDED

 GIA SHAW

        Defendant.

 __________________________________/

                                     COMPLAINT

        COMES NOW Plaintiff, JAMES TRACY, by and through the undersigned

 counsel, and complaining of Defendant GIA SHAW and states as follows:

 1.         Plaintiff JAMES TRACY is an individual who resides in Palm Beach County,

 Florida.

 2.     Defendant GIA SHAW is an individual, who resides in Broward County, Florida

 and at all times material to the allegations contained herein, was employed by the

 Florida Atlantic University (“FAU”) Police Department. SHAW is sued in her

 individual capacity.

 3.     The Court has jurisdiction over this action under 28 U.S.C § 1331 because

 Counts I arises under federal law for violations of 18 U.S.C. §§ 2721-2725.

 4.     Venue is proper in the U.S. District Court for the Southern District of Florida

 pursuant to 28 U.S.C. § 1391 because the events giving rise to the claim(s) occurred in

 the Southern District of Florida.




                                                1
Case 9:19-cv-81193-RKA Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 7



 5.     Upon information and belief, as law enforcement personnel for FAU’s Police

 Department, Defendant GIA SHAW was given access to a statewide electronic

 information system known as the State of Florida’s Driver and Vehicle Information

 Database, also known as “DAVID”.

 6.     As law enforcement personnel with access to DAVID, Defendant was trained on

 the prohibitions of 18 U.S.C. §§ 2721 through 2725, as well as on similar Florida

 prohibitions against wrongful use of the data systems to access personal information.

 7.     The Florida Department of Highway Safety and Motor Vehicles data

 system includes    information   on all    registered   vehicles, vehicle   identification

 numbers, tag numbers, insurance information, registered address information,

 driver’s license information, including full names, birth dates, height, weight, driver’s

 license numbers, home addresses, photographs, signatures and other driver information.

 All of this information falls under protected information for purposes of 18 U.S.C. §

 2721 through § 2724, and is defined as “personal information” under 18 U.S.C. § 2725.

 8.     18 U.S.C. § 2724 states that a person who knowingly obtains, discloses or

 uses personal information from a motor record for a purpose not permitted under this

 chapter shall be liable to the individual to whom the information pertains, who

 may bring a civil action in a United States District Court.

 9.     Florida Statutes Section 119.0712(2)(b) states, “Personal information, including

 highly restricted personal information as defined in 18 U.S.C. s. 2725, contained in a

 motor vehicle record is confidential pursuant to the federal Driver’s Privacy Protection

 Act of 1994, 18 U.S.C. ss. 2721 et seq.” Fla. Stat. § 119.0712 further states,

 “[e]mergency contact information contained in a motor vehicle record is confidential”



                                                 2
Case 9:19-cv-81193-RKA Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 7



 and “[w]ithout the express consent of the person to whom such emergency contact

 information applies, the emergency contact information contained in a motor vehicle

 record may be released only to law enforcement agencies for purposes of contacting

 those listed in the event of an emergency.”

 10.     Suspecting his personal information and records had been illegally accessed,

 Plaintiff submitted a Public Record Request pursuant to Article I, Section 24 of the

 Florida Constitution and Chapter 119, Florida Statutes, to the Florida Department

 of    Highway Safety and Motor Vehicles (“FL DHSMV”). Plaintiff received a FL

 DHSMV report, in response to his Public Record Request (the “Report”). The Report is

 attached as Exhibit A.

 11.     The Report indicates that Defendant GIA SHAW made two (2) unwarranted and

 illegal inquiries on December 17, 2015. See Exhibit A.

                                        COUNT I
       For Violations of Driver’s Privacy Protection Act (18 U.S.C. § 2721, et seq.)

 12.     Plaintiff repeats and re-alleges all of the paragraphs (1) through (11) above, as if

 fully set forth herein.

 13.     Plaintiff provided personal information to the Florida Department of Highway

 Safety and Motor Vehicles, including, but not limited to, his address, photograph,

 vehicle information, signature, social security number, date of birth, weight, height and

 eye color for the purpose of acquiring and utilizing a State of Florida driver’s license.

 14.     Florida’s Driver and Vehicle Information Database also maintains Plaintiff’s

 driving record, vehicle information, signature, transaction details, and highly restricted

 personal information, including Plaintiff’s photograph and social security number.




                                                   3
Case 9:19-cv-81193-RKA Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 7



 15.    At no time did Plaintiff provide consent for GIA SHAW to obtain, disclose, or

 use his private personal information maintained in Florida’s Driver and Vehicle

 Information Database for anything but official law enforcement business.

 16.    Intentionally obtaining, disclosing, or using driver’s license information without

 an authorized purpose is a violation of the Driver’s Privacy Protection Act (“DPPA”).

 The statute provides for criminal fines and civil penalties. 18 U.S.C. § 2721 et seq.

 17.    The DPPA creates an individual right to privacy in a person’s driver’s license

 information, thereby prohibiting unauthorized access of Plaintiff’s protected personal

 and highly confidential personal information.

 18.    The DPPA provides redress for violations of a person’s protected interests in the

 privacy of their motor vehicle records and identifying information therein.

 19.    Defendant GIA SHAW has invaded Plaintiff’s legally protected interest under

 the DPPA.

 20.    Defendant GIA SHAW did unlawfully access Plaintiff’s private personal

 information by entering Plaintiff’s identifying information into the DAVID system for

 no lawful purpose and retrieved and obtained the Plaintiff’s private personal information

 and record. (See Exhibit “A”).

 21.    Upon information and belief, the information retrieved and accessed by

 Defendant GIA SHAW as described in the preceding paragraphs was obtained in willful

 and/or reckless disregard of the law, and/or for the purpose and intent to harm, injure,

 harass and/or invade the privacy of Plaintiff.

 22.    Defendant’s inquiries did not fall within the DPPA’s permitted exceptions for

 procurement of Plaintiff’s private information.



                                                   4
Case 9:19-cv-81193-RKA Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 7



 23.     Defendant knew or should have known that her actions were unlawful and in

 violation of the DPPA.

 24.     Plaintiff has suffered harm because his private information has been obtained

 unlawfully, including ongoing harm by virtue of the increased risk that his protected

 information is in the possession of Defendant or other persons, firms, or corporations

 in active concert or participation with her who obtained it without a legitimate

 purpose. This is precisely the harm Congress sought to prevent by enacting DPPA.

 25.     Plaintiff is entitled to attorneys’ fees and costs as prescribed by 18 U.S.C. § 2724

 and punitive damages as punishment for Defendant GIA SHAW’s willful and/or

 reckless disregard of the law and to deter unlawful conduct of the Defendant and others

 similarly situated as allowed by 18 U.S.C. § 2724. See Reno v. Condon, 528 U.S. 141,

 144 (2000) (holding that “any person who knowingly obtains, discloses, or uses

 information from a state motor vehicle record for a use other than those specifically

 permitted by the DPPA may be subject to liability in a civil action brought by the driver

 to whom the information pertains”).

 26.     This claim is not subject to the pleading or notice requirement of Florida law as

 set forth in Fla. Sta. § 768.72.

 27.     In addition, under the DPPA, Plaintiff is entitled to a baseline liquated damages

 award of at least $2,500.00 for each of the Defendant’s violations of the DPPA. 18

 U.S.C. § 2724(b)(1).

 28.     Plaintiff is also entitled to equitable relief pursuant to 18 U.S.C. § 2724(b)(4), in

 the form of a permanent injunction enjoining Defendant GIA SHAW from obtaining,

 using or disclosing Plaintiff’s private and highly confidential personal information in



                                                   5
Case 9:19-cv-81193-RKA Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 7



 violation of the DPPA and other applicable laws

                                PRAYER FOR RELIEF

        WHERFORE, Plaintiff JAMES TRACY respectfully request this Honorable

 Court enter Judgment in his favor against the Defendant GIA SHAW and award

 Plaintiff: (1) liquidated damages of at least $2,500 for each violation of the DPPA under

 l8 U.S.C. § 2721(b)(1); (2) compensatory and punitive damages in an amount to be

 determined by a jury; (3) award Plaintiff’s costs, including reasonable attorneys’ fees

 and prejudgment interest; and (4) enter an Order permanently enjoining Defendant,

 including but not limited to all other persons, firms, or corporations in active

 concert or participation with Defendant, from obtaining, using or disclosing Plaintiff’s

 private and highly confidential personal information in violation of the DPPA and other

 applicable laws and barring Defendant from invading Plaintiff’s privacy; along with

 such other relief as the Court deems just and proper.

 DATED: 8/23/2019                     FLORIDA CIVIL RIGHTS COALITION, P.L.L.C.

                                       /s/ Louis Leo IV
                                       Louis Leo IV, Esq.
                                       FL Bar No. 83837
                                       Email: louis@floridacivilrights.org
                                       Joel Medgebow, Esq.
                                       FL Bar No. 84483
                                       Email: joel@medgebowlaw.com
                                       4171 W. Hillsboro Blvd. Suite 9
                                       Coconut Creek, FL 33073
                                       Telephone: (954) 478-4223
                                       Fax: (954) 239-7771


                                 DEMAND FOR JURY TRIAL

        The Plaintiff hereby demands a jury trial in accordance with Fed. R. Civ. P. 38 and the

 7th Amendment to the Constitution on any issue triable of right by jury.


                                                 6
Case 9:19-cv-81193-RKA Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 7




 DATED: 8/23/2019                          Respectfully submitted,

                                           /s/ Louis Leo IV
                                           Louis Leo IV, Esq.




                                       7
